United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1015
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Curtis E. DeWitt,                       *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: November 24, 2004
                                 Filed: November 30, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Curtis E. DeWitt appeals the sentence the district court* imposed after DeWitt
pleaded guilty to conspiring to manufacture methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1), and 846. DeWitt argues the district court committed
error in imposing a 2-level U.S.S.G. § 3B1.1(c) role enhancement. We conclude the
district court did not plainly fall into error in imposing the role enhancement. See
United States v. Montanye, 996 F.2d 190, 192 (8th Cir. 1993) (en banc) (plain-error
standard of review when issues are not raised in district court). According to

      *
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
unobjected-to information in the presentence report (PSR), DeWitt had a recipe for
making methamphetamine, and he had directed his co-conspirators and others to
purchase pseudoephedrine for him in exchange for methamphetamine. See United
States v. Yerkes, 345 F.3d 558, 563 (8th Cir. 2003) (§ 3B1.1(c) role enhancement was
proper where defendant, among other things, requested his accomplices obtain
methamphetamine precursors for him); United States v. Beatty, 9 F.3d 686, 690 (8th
Cir. 1993) (district court may accept as true all unobjected-to factual statements in
PSR).

      Accordingly, we affirm.
                     ______________________________




                                         -2-